Exhibit 10.1

 

EXECUTION VERSION

 

AMENDMENT NO. 2 TO CREDIT AGREEMENT

 

AMENDMENT NO. 2 TO CREDIT AGREEMENT, dated as of June 2, 2017 (this
“Amendment”), to the Amended and Restated Credit Agreement dated as of
February 14, 2017 (such credit agreement being referred to herein as the “Credit
Agreement”) among NGL ENERGY PARTNERS LP, a Delaware limited partnership
(“Parent”), NGL ENERGY OPERATING LLC, a Delaware limited liability company
(“Borrowers’ Agent”), each subsidiary of the Parent identified as a “Borrower”
under the Credit Agreement (together with the Borrowers’ Agent, each, a
“Borrower” and collectively, the “Borrowers”), each subsidiary of Parent
identified as a “Guarantor” under the Credit Agreement (together with the
Parent, each, a “Guarantor” and collectively, the “Guarantors”) DEUTSCHE BANK
AG, NEW YORK BRANCH, as technical agent (in such capacity, together with its
successors in such capacity, the “Technical Agent”) and DEUTSCHE BANK TRUST
COMPANY AMERICAS (“DBTCA”), as administrative agent for the Secured Parties (in
such capacity, together with its successors in such capacity, the
“Administrative Agent”) and as collateral agent for the Secured Parties (in such
capacity, together with its successors in such capacity, the “Collateral Agent”)
and each financial institution identified as a “Lender” or an “Issuing Bank”
under the Credit Agreement (each, a “Lender” and together with the Technical
Agent, the Administrative Agent and the Collateral Agent, the “Secured
Parties”).

 

RECITALS

 

WHEREAS, the Borrowers have requested certain amendments to the Credit
Agreement; and

 

WHEREAS, the Lenders have agreed to amend the Credit Agreement solely upon the
terms and conditions set forth herein;

 

NOW, THEREFORE, in consideration of the premises and the agreements hereinafter
set forth, the parties hereto hereby agree as follows:

 

1.             Defined Terms.  Unless otherwise noted herein, terms defined in
the Credit Agreement and used herein shall have the respective meanings given to
them in the Credit Agreement.

 

2.             Amendment to Section 1.1 (Certain Defined Terms) of the Credit
Agreement.  Section 1.1 of the Credit Agreement is hereby amended by deleting
the table in the definition of “Applicable Commitment Fee Percentage” and
replacing such table with the table set forth below:

 

Leverage Ratio

 

Commitment Fee
Percentage

 

Category 1: Less than or equal to 2.00 to 1.00

 

0.375

%

Category 2: Less than or equal to 3.00 to 1.00 but greater than 2.00 to 1.00

 

0.375

%

Category 3: Less than or equal to 3.50 to 1.00 but greater than 3.00 to 1.00

 

0.375

%

Category 4: Less than or equal to 4.00 to 1.00 but greater than 3.50 to 1.00

 

0.50

%

Category 5: Less than or equal to 4.50 to 1.00 but greater than 4.00 to 1.00

 

0.50

%

Category 6: Less than or equal to 5.00 to 1.00 but greater than 4.5 to 1.00

 

0.50

%

Category 7: Greater than 5.00 to 1.00

 

0.50

%

 

--------------------------------------------------------------------------------


 

3.             Amendment to Section 1.1 (Certain Defined Terms) of the Credit
Agreement.  Section 1.1 of the Credit Agreement is hereby further amended by
amending and restating the definition of “Applicable Margin” as follows:

 

“Applicable Margin” means, with respect to any Loan, the applicable rate per
annum determined in accordance with this definition.  As of the end of each
fiscal quarter of the Credit Parties, commencing with the fiscal quarter ending
March 31, 2017, the Applicable Margin for Loans shall be adjusted upward or
downward, as applicable, to the respective percentages shown in the table below
based on the Leverage Ratio as of the last day of such fiscal quarter
(determined at the Borrowing Base Reference Time of such day).  For purposes
hereof, any such adjustment in the respective amounts of the Applicable Margin,
whether upward or downward, shall be effective five Business Days after the
Compliance Certificate of the Credit Parties with respect to such fiscal quarter
has been delivered to and received by the Administrative Agent in accordance
with the terms of Section 6.3(c); provided, however, if any such Compliance
Certificate is not delivered in a timely manner as required under the terms of
Section 6.3(c), the Applicable Margin for Loans from the date such Compliance
Certificate was due until five Business Days after Administrative Agent and
Lenders receive the same will be the applicable rate per annum set forth below
in Category 7; provided further, that the Applicable Margin for the period
commencing on the fifth Business Day after the Compliance Certificate of the
Credit Parties with respect to the fiscal quarter ended March 31, 2017 has been
delivered to and received by the Administrative Agent in accordance with the
terms of Section 6.3(c) and ending on the next upward or downward adjustment of
the Applicable Margin for Loans, as hereinabove provided, shall be the
applicable rate per annum set forth below in Category 6.

 

Leverage Ratio

 

Per Annum Percentage
for Revolving Credit
LIBOR Borrowings

 

Per Annum Percentage
for Revolving Credit
Alternate Base
Rate Borrowings

 

Category 1: Less than or equal to 2.00 to 1.00

 

1.50

%

0.50

%

Category 2: Less than or equal to 3.00 to 1.00 but greater than 2.00 to 1.00

 

1.75

%

0.75

%

Category 3: Less than or equal to 3.50 to 1.00 but greater than 3.00 to 1.00

 

2.00

%

1.00

%

Category 4: Less than or equal to 4.00 to 1.00 but greater than 3.50 to 1.00

 

2.25

%

1.25

%

Category 5: Less than or equal to 4.50 to 1.00 but greater than 4.00 to 1.00

 

2.50

%

1.50

%

Category 6: Less than or equal to 5.00 to 1.00 but greater than 4.5 to 1.00

 

2.75

%

1.75

%

Category 7: Greater than 5.00 to 1.00

 

3.00

%

2.00

%

 

Without limitation of any other provision of this Agreement or any other remedy
available to the Administrative Agent or the Lenders under any of the Loan
Documents, to the extent that any financial statements delivered by the
Borrowers pursuant to Section 6.3 shall be incorrect in any manner in respect
any period and the Borrower’s Agent or any other Credit Party shall deliver to
the Administrative Agent and/or the Lenders corrected financial statements for
such period, the Administrative Agent may recalculate the Leverage Ratio for
such period based upon such corrected financial statements, and, if such
recalculation results in a Leverage Ratio that would have caused the Applicable
Margin for such period to have been higher than under the prior calculations,
then upon written notice thereof to the Borrower’s

 

2

--------------------------------------------------------------------------------


 

Agent, the Loans shall bear interest based upon such recalculated Applicable
Margin for such period retroactively from the date of delivery of the erroneous
financial statements in question.

 

4.             Amendment to Section 1.1 (Certain Defined Terms) of the Credit
Agreement.  Section 1.1 of the Credit Agreement is hereby amended by adding the
following definition of “Debt Incurrence Requirements” in the proper
alphabetical order:

 

“Debt Incurrence Financial Ratio Requirements” means, in relation to any
Indebtedness incurred under Sections 7.1(b), (f), and (i), immediately after
giving effect to the incurrence of any such Indebtedness (and giving pro forma
effect to the expected application of proceeds thereof) based upon the Total
Indebtedness immediately after giving effect to such incurrence (and application
of proceeds) and Consolidated EBITDA for the four fiscal quarters most recently
ended on or before the date of such incurrence, (a) the Leverage Ratio of the
Credit Parties shall not be greater than 4.0 to 1.0 and (b) the Interest
Coverage Ratio of the Credit Parties shall not be less than 2.75 to 1.0.

 

5.             Amendment to Section 2.1 (Commitments) of the Credit Agreement. 
Section 2.1(a) of the Credit Agreement is hereby amended by amending and
restating the second sentence thereof as follows:

 

“Notwithstanding the foregoing, the aggregate principal amount of the Working
Capital Revolving Loans outstanding at any time shall not exceed the Total
Working Capital Revolving Commitment minus the aggregate Letter of Credit
Exposure Amount and Swingline Exposure at such time.”

 

6.             Amendment to Section 4.1 (All Loans) of the Credit Agreement. 
Section 4.1(e) of the Credit Agreement is hereby amended and restated as
follows:

 

“(e)         with respect to each Working Capital Revolving Loan and each Letter
of Credit, the Borrower represents to the Administrative Agent for the benefit
of the Lenders that, after giving effect to the advancing of such Working
Capital Revolving Loan or the issuance of such Letter of Credit, as the case may
be, the aggregate Working Capital Revolving Exposures of all Lenders at such
time will not exceed the Total Working Capital Revolving Commitment or the
Borrowing Base (determined and calculated on the date such Working Capital
Revolving Loan is made or such Letter of Credit is issued).”

 

7.             Amendment to Section 7.1 (Indebtedness) of the Credit Agreement. 
Section 7.1 of the Credit Agreement is hereby amended as follows:

 

(a)           Section 7.1(b) is hereby amended by amending and restating the
proviso thereto as follows:

 

“provided that; the sum of (x) the aggregate amount of Indebtedness permitted by
this clause (b), plus (y) the aggregate amount of Indebtedness permitted by
clause (f) below, plus (z) the aggregate amount of Indebtedness permitted by
clause (i) below, does not exceed (A) five percent (5.0%) of Partners’ Capital
in the aggregate at any time outstanding and (B) at the time of and immediately
after giving effect to the incurrence of any such Indebtedness, if the Debt
Incurrence Financial Ratio Requirements are not satisfied with respect to the
incurrence of such Indebtedness, 2.5% of Partners’ Capital;”

 

(b)           Section 7.1(f) is hereby amended by amending and restating clause
(ii) of the proviso thereto as follows:

 

“(ii) the sum of (x) the aggregate amount of Indebtedness permitted by this
clause (f), plus (y) the aggregate amount of Indebtedness permitted by clause
(b) above, plus (z) the aggregate amount of Indebtedness permitted by clause
(i) below, does not exceed (A) five percent (5.0%) of Partners’ Capital in the
aggregate at any time outstanding and (B) at the time of and immediately after

 

3

--------------------------------------------------------------------------------


 

giving effect to the incurrence of any such Indebtedness, if the Debt Incurrence
Financial Ratio Requirements are not satisfied with respect to the incurrence of
such Indebtedness, 2.5% of Partners’ Capital;”

 

(c)           Section 7.1(i) is hereby amended by amending and restating the
proviso thereto as follows:

 

“provided that the sum of (x) aggregate amount of Indebtedness permitted by this
clause (i), plus (y) the aggregate amount of Indebtedness permitted by clause
(b) above, plus (z) the amount of outstanding Indebtedness permitted by clause
(f) above, does not exceed (A) five percent (5.0%) of Partners’ Capital in the
aggregate at any time outstanding and (B) at the time of and immediately after
giving effect to the incurrence of any such Indebtedness, if the Debt Incurrence
Financial Ratio Requirements are not satisfied with respect to the incurrence of
such Indebtedness, 2.5% of Partners’ Capital;”

 

8.             Amendment to Section 7.10 (Redemption, Dividends, Equity
Issuance, Distributions and Payments) of the Credit Agreement.  Section 7.10 of
the Credit Agreement is hereby amended as follows:

 

(a)           Subsection (a) of Section 7.10 is hereby amended by adding the
following words immediately before the words “or set aside any amount for any
such purpose” in the first clause thereof:

 

“or any Equity Interests of the General Partner” ; and

 

(b)           Subsection (b) of Section 7.10 is hereby amended by amending and
replacing clause (iii) with the following clause (iii):

 

“(iii) Cash Dividends to the holders of any Equity Interests of the Parent, so
long as (x) no Default or Event of Default exists both immediately before and
after giving effect to the declaration and the payment of such Cash Dividend,
(y) such Cash Dividend does not exceed Available Cash for such quarterly period,
and (z) if the amount of such Cash Dividends to be paid to common unit holders
during any fiscal quarter would, on a per unit basis immediately after giving
effect to the payment of such Cash Dividends to common unit holders, be greater
than the amount of such Cash Dividends paid to common unit holders on a per unit
basis during the  immediately preceding fiscal quarter, the Leverage Ratio as of
the last day of the fiscal quarter (determined at the Borrowing Base Reference
Time of such day) ending immediately prior to the payment of such Cash Dividend
to common unit holders (or if such Cash Dividend to common unit holders is to be
paid on the last day of a fiscal quarter, the last day of such fiscal quarter)
is less than 4.25 to 1.00;”

 

9.             Amendment to Section 7.11 (Financial Covenants) of the Credit
Agreement.  Section 7.11 of the Credit Agreement is hereby amended and restated
as follows:

 

“Section 7.11        Financial Covenants.

 

(a)           Commencing with the fiscal quarter ending June 30, 2017, permit
the Leverage Ratio of the Credit Parties as of the last day of any fiscal
quarter (determined at the Borrowing Base Reference Time of such day) to be
greater than the ratio set forth in the table below under the heading “Maximum
Leverage Ratio” opposite the last day of such fiscal quarter:

 

Fiscal Quarter Ending

 

Maximum Leverage Ratio

6/30/2017

 

5.50 to 1.0

9/30/2017

 

5.50 to 1.0

12/31/2017

 

5.50 to 1.0

3/31/2018

 

4.75 to 1.0

6/30/2018

 

4.75 to 1.0

9/30/2018

 

4.75 to 1.0

12/31/2018

 

4.75 to 1.0

3/31/2019 and the last day of each fiscal quarter thereafter

 

4.50 to 1.0

 

4

--------------------------------------------------------------------------------


 

(b)           Commencing with the fiscal quarter ending June 30, 2017, permit
the Senior Secured Leverage Ratio of the Credit Parties as of the last day of
any fiscal quarter (determined at the Borrowing Base Reference Time of such day)
to be greater than the ratio set forth in the table below under the heading
“Maximum Senior Secured Leverage Ratio” opposite the last day of such fiscal
quarter:

 

Fiscal Quarter Ending

 

Maximum Senior Secured Leverage Ratio

6/30/2017

 

2.50 to 1.0

9/30/2017

 

2.50 to 1.0

12/31/2017

 

2.50 to 1.0

3/31/2018 and the last day of each fiscal quarter thereafter

 

3.25 to 1.0

 

(c)           Commencing with the fiscal quarter ending June 30, 2017, permit
the Interest Coverage Ratio of the Credit Parties as of the last day of any
fiscal quarter (determined at the Borrowing Base Reference Time of such day) to
be less than the ratio set forth in the table below under the heading “Minimum
Interest Coverage Ratio” opposite the last day of such fiscal quarter:

 

Fiscal Quarter Ending

 

Minimum Interest Coverage Ratio

6/30/2017

 

2.25 to 1.0

9/30/2017

 

2.25 to 1.0

12/31/2017

 

2.25 to 1.0

3/31/2018 and the last day of each fiscal quarter thereafter

 

2.75 to 1.0

 

10.          Representations and Warranties; No Default.  To induce the Lenders
to enter into this Amendment, each Credit Party that is a party hereto (by
delivery of its respective counterpart to this Amendment) hereby (i) represents
and warrants to the Administrative Agent and the Lenders that after giving
effect to this Amendment, its representations and warranties contained in the
Credit Agreement and other Loan Documents are true and correct in all material
respects on and as of the date hereof with the same effect as though made on and
as of the date hereof, except to the extent such representations and warranties
expressly relate to an earlier date (in which case such representations and
warranties were true and correct in all material respects as of such earlier
date); (ii) represents and warrants to the Administrative Agent and the Lenders
that it (x) has the requisite power and authority to make, deliver and perform
this Amendment; (y) has taken all necessary corporate, limited liability
company, limited partnership or other action to authorize its execution,
delivery and performance of this Amendment, and (z) has duly executed and
delivered this Amendment and (iii) certifies that no Default or Event of Default
has occurred and is continuing under the Credit Agreement (after giving effect
to this Amendment) or will result from the making of this Amendment.

 

11.          Effectiveness of Amendments.  This Amendment shall become effective
upon the first date on which each of the following conditions has been
satisfied:

 

(a)           Amendment Documents.  The Administrative Agent shall have received
this Amendment, duly executed and delivered by each of the Credit Parties, and
by Lenders constituting the Required Lenders.

 

(b)           Fees and Expenses.  The Borrowers shall, upon demand, pay to the
Administrative Agent the amount of any and all reasonable fees, costs and
expenses that are for the account of the Borrowers

 

5

--------------------------------------------------------------------------------


 

pursuant to Section 10.9 of the Credit Agreement, including all such fees, costs
and expenses incurred in connection with this Amendment.

 

(c)           Proceedings and Documents.  All corporate and other proceedings
pertaining directly to this Amendment and all documents, instruments directly
incident to this Amendment shall be satisfactory to the required Lenders and
their respective counsel and the Technical Agent shall have received all such
counterpart originals or certified or other copies of such documents as the
Technical Agent may reasonably request.

 

12.          Limited Effect.  Except as expressly provided hereby, all of the
terms and provisions of the Credit Agreement and the other Loan Documents are
and shall remain in full force and effect.  The amendments contained herein
shall not be construed as a waiver or amendment of any other provision of the
Credit Agreement or the other Loan Documents or for any purpose, except as
expressly set forth herein, or a consent to any further or future action on the
part of any Credit Party that would require the waiver or consent of the
Lenders.  This Amendment shall constitute a “Loan Document” for all purposes of
the Credit Agreement and the other Loan Documents.

 

13.          GOVERNING LAW.  THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE SUBSTANTIVE LAW OF THE STATE OF NEW YORK.

 

14.          Counterparts.  This Amendment may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
agreement, and any of the parties hereto may execute this Amendment by signing
any such counterpart.  Delivery of an executed counterpart hereof by facsimile
or email transmission shall be effective as delivery of a manually executed
counterpart hereof.

 

15.          Headings.  Section or other headings contained in this Amendment
are for reference purposes only and shall not in any way affect the meaning or
interpretation of this Amendment.

 

16.          Guarantor Acknowledgement.  Each Guarantor party hereto hereby
(i) consents to the modifications to the Credit Agreement contemplated by this
Amendment and (ii) acknowledges and agrees that its guaranty pursuant to
Section 10.18 of the Credit Agreement is, and shall remain, in full force and
effect after giving effect to the Amendment.

 

17.          Lender Acknowledgement.  Each undersigned Lender, by its signature
hereto, hereby authorizes and directs DBTCA in its capacity as Administrative
Agent and as Collateral Agent to execute this Amendment.

 

[Signature Pages Follow]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

 

BORROWERS’ AGENT AND BORROWER:

 

 

 

NGL ENERGY OPERATING LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

By:

/s/ Robert W. Karlovich III

 

 

Name:

Robert W. Karlovich III

 

 

Title:

Chief Financial Officer and Executive Vice President

 

 

 

 

 

 

 

PARENT:

 

 

 

NGL ENERGY PARTNERS LP,

 

a Delaware limited partnership

 

 

 

 

By:

/s/ Robert W. Karlovich III

 

 

Name:

Robert W. Karlovich III

 

 

Title:

Chief Financial Officer and Executive Vice President

 

Signature Page to Amendment No. 2 to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

GUARANTORS:

 

 

 

ANTICLINE DISPOSAL, LLC

 

CENTENNIAL ENERGY, LLC

 

CENTENNIAL GAS LIQUIDS ULC

 

CHOYA OPERATING, LLC

 

GRAND MESA PIPELINE, LLC

 

HICKSGAS, LLC

 

HIGH SIERRA CRUDE OIL AND MARKETING, LLC

 

HIGH SIERRA ENERGY, LP

 

NGL CRUDE CANADA, ULC

 

NGL CRUDE CANADA HOLDINGS, LLC

 

NGL CRUDE CUSHING, LLC

 

NGL CRUDE LOGISTICS, LLC

 

NGL CRUDE PIPELINES, LLC

 

NGL CRUDE TERMINALS, LLC

 

NGL CRUDE TRANSPORTATION, LLC

 

NGL ENERGY EQUIPMENT, LLC

 

NGL ENERGY FINANCE CORP.

 

NGL ENERGY HOLDINGS II, LLC

 

NGL ENERGY LOGISTICS, LLC

 

NGL ENERGY OPERATING LLC

 

NGL ENERGY PARTNERS LP

 

NGL LIQUIDS, LLC

 

NGL-MA, LLC

 

NGL-MA REAL ESTATE, LLC

 

NGL MARINE, LLC

 

NGL MILAN INVESTMENTS, LLC

 

NGL-NE REAL ESTATE, LLC

 

NGL PROPANE, LLC

 

NGL SHIPPING AND TRADING, LLC

 

NGL SUPPLY TERMINAL COMPANY, LLC

 

NGL SUPPLY TERMINAL SOLUTION MINING, LLC

 

NGL SUPPLY WHOLESALE, LLC

 

NGL WATER SOLUTIONS, LLC

 

NGL WATER SOLUTIONS BAKKEN, LLC

 

NGL WATER SOLUTIONS DJ, LLC

 

NGL WATER SOLUTIONS EAGLE FORD, LLC

 

NGL WATER SOLUTIONS MID-CONTINENT, LLC

 

NGL WATER SOLUTIONS PERMIAN, LLC

 

OPR, LLC

 

OSTERMAN PROPANE, LLC

 

SAWTOOTH NGL CAVERNS, LLC

 

TRANSMONTAIGNE LLC

 

TRANSMONTAIGNE PRODUCT SERVICES LLC

 

TRANSMONTAIGNE SERVICES LLC

 

 

 

 

 

 

By:

/s/ Robert W. Karlovich

 

 

Name:

Robert W. Karlovich III

 

 

Title:

Chief Financial Officer and Executive Vice President

 

Signature Page to Amendment No. 2 to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

SECURED PARTIES:

 

 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS, as

Administrative Agent and as Collateral Agent

 

 

 

 

 

 

By:

/s/ Chris Chapman

 

 

Name:

Chris Chapman

 

 

Title:

Director

 

 

 

 

 

 

 

 

 

By:

/s/ Shari Bandner

 

 

Name:

Shai Bandner

 

 

Title:

Vice President

 

 

 

 

 

DEUTSCHE BANK AG, NEW YORK BRANCH,

 

as a Lender, as Swingline Lender, as an Issuing Bank and as Technical Agent

 

 

 

 

 

 

 

By:

/s/ Chris Chapman

 

 

Name:

Chris Chapman

 

 

Title:

Director

 

 

 

 

 

 

 

By:

/s/ Shari Bandner

 

 

Name:

Shai Bandner

 

 

Title:

Vice President

 

Signature Page to Amendment No. 2 to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Jason S. York

 

 

Name: Jason S. York

 

 

Title:   Authorized Signatory

 

 

 

 

 

 

 

BNP PARIBAS,

 

as a Lender and Issuing Bank

 

 

 

 

 

 

 

By:

/s/ Suzanne Dumey

 

 

Name: Suzanne Dumey

 

 

Title:   Managing Director

 

 

 

 

 

 

 

By:

/s/ Deborah P. Whittle

 

 

Name: Deborah P. Whittle

 

 

Title:   Director

 

 

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Stephen Monto

 

 

Name: Stephen Monto

 

 

Title:   SVP

 

 

 

 

 

 

 

BARCLAYS BANK PLC,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Jake Lam

 

 

Name: Jake Lam

 

 

Title:   Assistant Vice President

 

Signature Page to Amendment No. 2 to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

ABN AMRO CAPITAL USA LLC,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ J.D. Keverkamp

 

 

Name: J.D. Keverkamp

 

 

Title:   Country Executive

 

 

 

 

 

 

 

By:

/s/ Michaela Braun

 

 

Name: Michaela Braun

 

 

Title:   Director

 

 

 

 

 

 

 

TORONTO DOMINION BANK, NEW YORK BRANCH,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Savo Bozic

 

 

Name: Savo Bozic

 

 

Title:   Authorized Signatory

 

 

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Chad Clark

 

 

Name: Chad Clark

 

 

Title:   Managing Director

 

 

 

 

 

 

 

MIZUHO BANK, LTD.,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Leon Mo

 

 

Name: Leon Mo

 

 

Title:   Authorized Signatory

 

Signature Page to Amendment No. 2 to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

UBS AG, STAMFORD BRANCH,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Craig Pearson

 

 

Name: Craig Pearson

 

 

Title:   Associate Director

 

 

 

 

 

 

 

By:

/s/ Darlene Arias

 

 

Name: Darlene Arias

 

 

Title:   Director

 

 

 

 

 

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Nupur Kumar

 

 

Name: Nupur Kamar

 

 

Title:   Authorized Signatory

 

 

 

 

 

 

 

By:

/s/ Warren Van Heyst

 

 

Name: Warren Van Heyst

 

 

Title:   Authorized Signatory

 

 

 

 

 

 

 

GOLDMAN SACHS BANK USA,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Ushma Dedhiya

 

 

Name: Ushma Dedhiya

 

 

Title:   Authorized Signatory

 

 

 

 

 

 

 

MACQUARIE BANK LIMITED,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Andrew Gates

 

 

Name: Andrew Gates

 

 

Title:   Division Director

 

 

 

 

 

 

 

By:

/s/ Joel Outlaw

 

 

Name: Joel Outlaw

 

 

Title:   Associate Director

 

Signature Page to Amendment No. 2 to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

CITIZENS BANK, N.A.,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ John Corley

 

 

Name: John Corley

 

 

Title:   Director

 

Signature Page to Amendment No. 2 to Credit Agreement

 

--------------------------------------------------------------------------------